DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/22 has been entered.

Response to Arguments
Applicant's arguments filed on 01/17/2022 have been fully considered but they are not persuasive. 
The Applicant submits the following arguments: 

Regarding claim 1, in the remarks on page 8, second paragraph, the Applicant argues that: 
“the calculation of brightness only depends on the appearance image captured by the image capture component during N light modules are turned on alternately. Because the photo-

Moreover, in the remarks on page 8, 3rd paragraph, the Applicant argues that: “Masahiko does not disclose "sorting the at least N pixels corresponding to each pixel position according to the brightness, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position.”

In response to the arguments, the Examiner respectfully disagrees with the Applicant for the reasons set forth below:

Regarding claim 1, the Examiner relies on reference Tanaka for the teaching of “a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same.” The Examiner does not rely on refence Tanaka for the teaching of the image capture is in the center, this feature is addressed in the Yasuyuki reference as the image pickup unit 2 is in the center. Therefore, the image capture component is in the center, the brightness calculation is not conflicted with the position of the image capture component during the N light modules are turn on alternately.

Moreover, Masahiko does teach “sorting the at least N pixels corresponding to each pixel position according to the brightness, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position” (Masahiko: see pars. [0038]-[0044], in which the system detects the white flaw, the black flaw and the surrounding of normal pixel), and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (Masahiko: see pars. [0038]-[0044], wherein the average value of surrounding pixels is considered as with intermediate brightness as the best pixel color of each pixel position to replace the white flaw and the black flaw).
It is clear that the combination of Yasuyuki encompasses all limitations recited above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka et al. (“Tanaka”, US 2007/0205357) and further in view of Masahiko et al. (“Masahiko”, JP 2007335991).
	
Regarding claim 1, Yasuyuki discloses an image capturing device, comprising: 
an image capture component, configured to capture an appearance image of a component (Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein an image pickup unit 2, configured to capture an appearance image of an inspection target 4); and 
N light modules, disposed around the image capture component and configured to be turned on alternately, and N>4 (Yasuyuki: see figs. 1-2 and pars. [0012], [0019], in which a lighting device 3 includes 12 light emitting units L1-L12, disposed around the image pickup unit 2 and configured to be turned on alternately in order 1-6, and 12 light emitting units ≥4), 
wherein the image capture component captures the appearance image of the component when at least one of the N light modules is turned on (Yasuyuki: see figs. 1-2 and pars. [0011], [0015], [0019], noted that the image pickup unit 2 captures the appearance image of the inspection target 4 when some of the 12 light modules are turned on as in the lighting order 1-6),
wherein the image capture component and the N light modules are electrically connected to a processor, the processor controls the N light modules to be turned on alternately and controls the image capture component to capture the appearance image when the N light modules that are alternately turned on (Yasuyuki: see fig. 1 and pars. [0013], [0016], [0019]-[0020], wherein the imaging pickup unit 2 and the 12 light modules are electrically connected to a control unit 14, a lighting control unit 141 of the control unit 14 controls the 12 light emitting units to be turned on alternately and an imaging control unit 142 of the control unit 14 controls the image pickup unit 2 to capture the appearance image when the 12 light modules that are alternately turned on), when the image capturing device is configured to face a testing area of the component (Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein the image pickup unit 2 is configured to face the inspection target 4), the image capture component captures at least N appearance images of the testing area of the component (Yasuyuki: see par. [0020], in which the image pickup unit 2 captures the appearance of the inspection target 4 every time when the lighting control unit 141 turns on the light emitting unit L in the lighting order 1-6), the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images (Yasuyuki: see abstract, wherein a complex image calculation unit calculates a complex image based on an integrated value of light intensity changed of a multiplication value of a luminance value of the image representing value of the pixels).
Yasuyuki does not disclose a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same.
However, Tanaka teaches having a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same (Tanaka: see figs. 2-3 and par. [0065], wherein the system has a camera substrate 20, an image sensor 30 located on the camera substrate 20, a plurality of light-emitting devices 22, 24 located on the camera substrate 20 and the heights of the light-emitting devices extending from the camera substrate 20 are the same).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tanaka with the system/method of primary reference to include a flat carrying plate, the image capture component and light modules disposed on that. 
One would have been motivated to provide an alternative form as an obvious variation. 
Yasuyuki in the combination with Tanaka does not explicitly disclose calculating the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel position and a calculation program, to generate a final image, the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position
(Masahiko: see pars. [0038]-[0044], wherein an average value of the surrounding normal pixels is calculated to generate a final image by replacing the average value with the white flow and the black flaw), and the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness (Masahiko: see pars. [0038]-[0044], in which the system detects the white flaw, the black flaw and the surrounding of normal pixel), and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (Masahiko: see pars. [0038]-[0044], wherein the average value of surrounding pixels is considered as with intermediate brightness as the best pixel color of each pixel position to replace the white flaw and the black flaw).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Masahiko with the system/method of primary references to calculate the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel position and a calculation program, to generate a final image, sorting the at least N pixels corresponding to each pixel position according to the brightness and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position.
One would have been motivated to obtain a better image with the average value of surrounding pixels.  

Regarding claim 2, Yasuyuki in the combination with Tanaka and Masahiko discloses the image capturing device according to claim 1, N is an even number (Yasuyuki: see fig. 2 and par. [0012], wherein 12 is an even number).

Regarding claim 3, Yasuyuki in the combination with Tanaka and Masahiko discloses the image capturing device according to claim 1, the N light modules are arranged in a circle (Yasuyuki: see fig. 2 and pars. [0011], [0012], noted that the 12 light emitting units are arranged in a circular ring).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka  et al. (“Tanaka”, US 2007/0205357), Masahiko et al. (“Masahiko”, JP 2007335991) and further in view of Cho et al. (“Cho”, US 2018/0343438).

Regarding claim 8, Yasuyuki in the combination with Tanaka and Masahiko discloses an appearance inspecting device, comprising: 
a flat carrying plate; 
an image capturing devices comprises: 
an image capture component, located on the flat carrying plate and configured to capture an appearance image of a component; and 
N light modules, located on the flat carrying plate and disposed around the image capture component, to be turned on alternately lit, and N>4, wherein the image capture component captures the appearance image of the component when at least one of the N light modules is lit, and the heights of the light modules extending from the flat carrying plate are the same (see analysis of claim 1 and Yasuyuki: see figs. 1-2 and pars. [0011], [0015], [0019], noted that the image pickup unit 2 captures the appearance image of the inspection target 4 when some of the 12 light modules are turned on alternately lit as in the lighting order 1-6), 
wherein the image capture component of the image capturing device and the N light modules are electrically connected to a processor, the processor controls the N light modules to be turned on alternately and controls the image capture component to capture the appearance image, the image capturing devices is configured to face a plurality of testing areas of the component respectively, the image capture component of each one of the image capturing devices captures at least N appearance images of the testing area respectively, the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images, and calculates the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel positions and a calculation program, to generate a final image, and the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (see the analysis of claim 1).
Yasuyuki in the combination with Tanaka and Masahiko does not disclose that two image capturing device arranged side by side in one direction, and two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing devices.
However, Cho teaches that two image capturing device arranged side by side in one direction and two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing  (Cho: see fig. 2 and pars. [0168]-[0169], wherein a plurality of cameras 121b and 121c arranged side by side in one direction, and two cameras 121b and 121c share the same lighting device disposed at the adjacent edge between the two adjacent cameras 121b and 121c. The Examiner broadly interprets that the lighting device 200 disposed in middle of the two cameras, therefore, the lighting device 200 disposed at the adjacent edge between the two adjacent cameras). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cho with the system/method of primary references to include two cameras having the light module in the middle. 
One would have been motivated to provide more effective in inspection the products. 
Yasuyuki in the combination with Tanaka, Masahiko and Cho does not explicitly disclose at least two image capturing devices located on the flat carrying plate.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two image capturing devices located on the flat carrying plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, Yasuyuki in the combination with Tanaka, Masahiko and Cho discloses the appearance inspecting device according to claim 8, N is an even number (Yasuyuki: see fig. 2 and par. [0012], wherein 12 is an even number).

Regarding claim 10, Yasuyuki in the combination with Tanaka, Masahiko and Cho discloses the appearance inspecting device according to claim 8, the N light modules are arranged in a circle (Yasuyuki: see fig. 2 and pars. [0011], [0012], noted that the 12 light emitting units are arranged in a circular ring).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka et al. (“Tanaka”, US 2007/0205357), Masahiko et al. (“Masahiko”, JP 2007335991), Cho et al. (“Cho”, US 2018/0343438) and further in view of Han (US 8,363,157).

Regarding claim 14, Yasuyuki in the combination with Tanaka, Masahiko and Cho discloses the appearance inspecting device according to claim 13, wherein the processor controls the image capturing devices to simultaneously illuminate the light modules, and controls the image capture components of the image capturing devices to capture the appearance image at the same time respectively (Yasuyuki: see pars. [0019]-[0020], wherein the lighting control unit and the imaging control unit 142 controls the imaging pickup unit 2 to simultaneously illuminate the light emitting units, and controls the imaging pickup unit 2 to capture the appearance image at the same time respectively and see the analysis of claim 8 for the teaching of having a plurality of image capturing devices).
Yasuyuki in the combination with Tanaka, Masahiko and Cho does not explicitly disclose that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side.
(Han: see fig. 1B and col. 5, lines 56-67 and col. 6, lines 1-8, wherein the flashes 130, 132 are turned on to cancel shadows that are created as a result of flashes 126 and 128. More clearly, the flashes 130 and 132 are turned on or the flashes 126 and 128 are turn on).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Han with the system/method of primary references to have that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side.
One would have been motivated to cancel shadows of the images (Han: see col. 6, lines 1-8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697